Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/12/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, 9 ,12 recites “optionally”. It is unclear which embodiment or structure the claims require.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Ma et al (Charge transport and structural properties of functionally graded conjugated polymer thin films for organic thermoelectric, 03/2019).
Regarding claim 1, Ma et al teaches a functionally thermoelectric material comprising:
an organic conducting polymer (abstract)
a molecular dopant, wherein the molecular dopant is spatially distributed within the polymer in a continuous manner along at least about 20% of a dimension of the material (abstract  result section).
Regarding claim 2, Ma et al teaches the polymer is provided as a film, and wherein the film has a thickness of from about 30nm [abstract].
Regarding claim 3, Ma et al teaches the molecular dopant is spatially distributed in a controlled pattern across a surface of the polymer [fabrication and result section]
Regarding claim 4, Ma et al teaches the controlled pattern comprises a linear gradient, a step gradient comprising a plurality of steps, a sigmoidal gradient, or a bell curve gradient [result section]
Regarding claim 5, Ma et al teaches the controlled pattern extends over the surface of the polymer along at least 40%, 50%, 60%, 70%, 80%, or 90% of a linear dimension of the material.
Regarding claim 6, Ma et al teaches the polymer comprises a conjugated polymer (abstract),
Regarding claim 7, Ma et al teaches the polymer is capable of being cast onto a substrate from a solution (abstract result)
Regarding claim 8, Ma et al teaches the polymer comprises an substituted thiophene (abstract).
Regarding claim 9, Ma et al teaches the polymer being PBTTT [fabrication section]
Regarding claim 10, Ma et al teaches the claimed structure. the recitation “the dopant sublimes…. In a vapor phase” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 11, Ma et al teaches the dopant comprising a p type dopant (F4TCNQ) [fabrication section]
Regarding claim 12-13, Ma et al teaches the dopant being F4TCNQ [fabrication section].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal (Pat No. 6222113), and further in view of Ma et al (Charge transport and structural properties of functionally graded conjugated polymer thin films for organic thermoelectric, 03/2019).
Regarding claim 14, Goshal teaches a thermoelectric device comprising: a first interconnect 315 and a second interconnect 320, wherein each of the first and second interconnects comprise, independently, a conductive material [fig 3]
Goshal teaches the claimed limitation, but Goshal does not teach the FGM as claimed.
Ma et al teaches a functionally thermoelectric material comprising:
an organic conducting polymer (abstract)
a molecular dopant, wherein the molecular dopant is spatially distributed within the polymer in a continuous manner along at least about 20% of a dimension of the material (abstract result section).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the n and p-type thermoelectric material 330 and 335 of Goshal to be made of a functionally thermoelectric material as taught by Ma et al for improving the efficiency [abstract],
Regarding claim 15, modified Goshal teaches the a plurality of thermoelectric elements that are electrically connected in series and thermally connected in parallel [fig 3].
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal (Pat No. 6222113), and Ma et al (Charge transport and structural properties of functionally graded conjugated polymer thin films for organic thermoelectric, 03/2019) and further in view of Nicoloau (PG pub 20030110892)

Regarding claim 16, modified Goshal teaches a p-type thermoelectric material 335 that is electrically connected to the second interconnect and a third interconnect 325, wherein the third interconnect comprises a conductive material. Also, modified Goshal teaches the n-type thermoelectric material. However, modified Goshal does not teach the molecular dopant is the n-type dopant.
Niocolau teaches FGM being used to dope with n-type or p-type [para 56, 143 206].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the molecular dopant of modified Goshal to be the n-type dopant as taught by Niocolau since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726